Pee Cukiam.
The appellant brought an action in replevin to recover $147 in bills, sixteen cents in pennies, $6.05 in silver, money of the United States. When arrested by the Newark police, the money, the subject-matter of the suit, was in his pocket. $6.21, for which he had judgment, was receipts from his legitimate business. The balance, for which there was no recovery, he admitted at the time of his arrest, was bets on race horses which he had collected that day in the pursuit of the bookmaker’s business.
Although at the trial appellant denied that he had said the money was tainted with gambling but contended that it was money which he had borrowed from a loan company, however, the admission duly proved, supports the finding of the trial court that the money was being used in an unlawful pursuit.
It seems clear that since the money was earmarked and segregated, as part of a gambling operation, it could be as well seized as a gambling device. Because of the use, the money became contraband and the appellant may not receive possession thereof.
The judgment is affirmed.